SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 21, 2014 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 333-171913 45-1496206 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Farm Glen Boulevard, Farmington, Connecticut 06032 (860) 676-4600 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07 Submission of Matter to a Vote of Security Holders SIGNATURES Item 5.07 Submission of Matter to a Vote of Security Holders On May 21, 2014, First Connecticut Bancorp, Inc. (the “Registrant”) held its Annual Meeting of Stockholders (the “Meeting”).Of the 18,035,355 shares of the Registrant’s common stock outstanding as of the record date for the Meeting, 15,097,407 shares were present or represented by proxy at the Meeting. The voting results from the Meeting were as follows: 1. Election of Directors for Three-Year Terms (Proposal 1). Director For Withheld David M. Drew 10,368,840 (87.6%) 1,471,535 (12.4%) Michael A. Ziebka 10,382,711 (87.7%) 1,457,664 (12.3%) 2. Advisory (Non-Binding) Vote on Executive Compensation (Proposal 2). For Against Abstain 10,541,375 (89.6%) 1,220,387 (10.4%) 3. Ratification of Appointment of PricewaterhouseCoopers, LLP as independent auditors of the Company for the fiscal year ending December 31, 2014 (Proposal 3) For Against Abstain 14,631,136 (98.1%) 282,296 (1.9%) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. Registrant May 21, 2014 By: /s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and and Chief Executive Officer
